DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32-34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 32-33 are recited as being dependent on claim 17 which has been cancelled.  Claim 34 is recited as being dependent on claim 19 which has been cancelled.  Therefore, claims 32-34 are recited as being dependent upon a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-13, 21, 23-27, 29-31, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423) in view of Du et al. (U.S. 2017/0116937), Kobayashi et al. (JP 2009-169048), and Masazumi et al. (U.S. 2001/0024188).

Regarding claim 1, Zhao discloses a display device (Fig. 9; page 7, lines 251, 256) comprising:
	a peep-proof display module (combination of: 903-906, Fig. 9; page 7, lines 256-258) including a display panel (904, Fig. 9; page 7, line 257) and a peep-proof structure (905, Fig. 9; page 7, lines 256-257; page 2, lines 48-52; page 1, lines 20-21); and
	wherein the display panel (904, Fig. 9) is a passive light emitting display panel (page 7, line 256).

Zhao does not expressly disclose a bistable liquid crystal cell, the bistable liquid crystal cell having two stable states of a transmissive state and a scattering state; wherein the bistable liquid crystal cell is disposed at a light exit side of the peep-proof structure (905, Fig. 9).  However, Zhao does disclose a PDLC cell (907, Fig. 9; page 7, line 258) disposed at a light exit side of the peep-proof structure (905, Fig. 9) that functions as a display state adjusting member (page 5, lines 185-187).  Furthermore, Zhao discloses that a display state adjusting member can be configured as a bistable liquid crystal cell (Figs. 2-3; page 2, line 53; page 5, lines 171-181) having two stable states of a transmissive state and a scattering state (Figs. 2-3; page 5, lines 171-182) or a PDLC cell (907, Fig. 9; page 5, lines 185-187) in order to be able to switch between a privacy display state and a normal display state (page 5, lines 171-181, 185-187).



Zhao does not expressly disclose wherein the bistable liquid crystal cell (1061, Figs. 2-3; page 5, lines 171-181) is disposed between a first substrate and a second substrate, wherein the first substrate and the second substrate are provided with a plurality of transparent electrodes, respectively.  However, Du disclose a display device (100, Fig. 1; page 2, para [0032]) comprising a bistable liquid crystal cell (120, Fig. 1; page 2, para [0031]) having a bistable smectic liquid crystal (page 6, para [0065]) that can switch between a transmissive state and a scattering state by an applied electric field across the bistable liquid crystal cell (page 6, para [0065]) in order to switch between a narrow viewing angle (131, Fig. 1; page 2, para [0031]) for privacy (page 8, para [0074]) or a wide viewing angle (133, Fig. 1; page 2, para [0031]) for a normal display (page 8, para [0074]) via a controller (140, Fig. 1; page 2, para [0031]).  Furthermore, Kobayashi discloses a display device (Fig. 1; page 5, para [0011]) comprising a bistable liquid crystal cell having a bistable smectic liquid crystal (liquid crystal in cell gap d, Fig. 1; page 5, para [0011]) 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the bistable liquid crystal cell (Zhao: 907, Figs. 2-3 and 9; page 2, line 53; page 5, lines 171-181) of Zhao to include a first substrate (Kobayashi: upper 21, Fig. 1) formed with a transparent electrode (Kobayashi: upper 22, Fig. 1) and a second substrate (Kobayashi: lower 21, Fig. 1) formed with a transparent electrode (Kobayashi: lower 22, Fig. 1) such that the bistable liquid crystal (Zhao: 1061, Figs. 2-3) is disposed between the first substrate and the second substrate in order to obtain the benefits of providing a stable alignment state of the bistable liquid crystal (Zhao: 1061, Figs. 2-3) via an applied external field (Kobayashi: E, Fig. 1; page 6, para [0012]) to the transparent electrodes of the first and second substrates, respectively, as taught by Koybayashi (Koybayashi: page 4, para [0009]; page 6, para [0014]), and to further switch between a narrow viewing angle (Du: 131, Fig. 1; page 2, para [0031]) for privacy (Du: page 8, para [0074]) or a wide viewing angle (Du: 133, Fig. 1; page 2, para [0031]) for a normal display (Du: page 8, para [0074]) via a controller (140, Fig. 1; page 2, para [0031]) as taught by Du (page 2, para [0031]; page 8, para [0074]).

Zhao as modified by Du and Kobayashi does not expressly disclose wherein the display device (Zhao: Fig. 9) is provided with a driving IC, and a voltage output circuit is integrated in the driving IC to control the magnitude of the voltage applied to the bistable liquid crystal.  However, Zhao discloses that voltage pulses are applied to the display device in order to switch between the two stable states of a transmissive state and a scattering state (Zhao: Figs. 2-3; page 5, lines 171-182).  Furthermore, Masazumi discloses a display device (100, Fig. 1; page 3, para [0066]) comprising a driving IC (131, Fig. 4; page 3, para [0065]) having a voltage circuit integrated in the driving IC to control a magnitude of a voltage applied to the bistable liquid crystal (Fig. 1; page 6, para [0097]; page 8, para [0123]) in order to switch between two stable states of the bistable liquid crystal (Fig. 1; page 3, para [0065]; page 6, para [0097]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the display device (Zhao: Fig. 9) of Zhao as modified by Du and Kobayashi with a driving IC (Masazumi: 131, Fig. 4; page 3, para [0065]) having a voltage circuit integrated in the driving IC to control a magnitude of a voltage applied to the bistable liquid crystal (Zhao: such as a voltage pulse having a magnitude, Figs. 2-3; page 5, lines 171-184; Masazumi: Fig. 1; page 6, para [0097]) in order to obtain the benefits of being able to control the switching between the two stable states of the transmissive state and the scattering state (Zhao: Figs. 2-3; page 5, lines 171-182) of the bistable liquid crystal (Zhao: 1061, Figs. 2-3) as taught by Masazumi  (Fig. 1; page 3, para [0065]; page 6, para [0097]).



Zhao as modified by Du, Kobayashi, and Masazumi does not expressly disclose that the transparent electrodes (Kobayashi: upper and lower 22, Fig. 1) of the first and second substrates (Kobayashi: upper and lower 21, Fig. 1) are respectively configured with a plurality of transparent electrodes.  However, the official notice taken in the previous office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that generating an electric field across a liquid crystal layer to control a liquid crystal layer can be done by configuring an upper electrode and a lower electrode opposed to each other or by configuring a plurality of upper electrodes opposed to a plurality of lower electrodes is being considered as admitted prior art.
Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the respective transparent electrodes (Kobayashi: upper and lower 22, Fig. 1) of the first and second substrates (Kobayashi: upper and lower 21, Fig. 1) of Zhao as modified by Du, Kobayashi, and Masazumi as a plurality of respective transparent electrodes of the first and second substrates in order to obtain the benefits of configuring an art recognized equivalent configuration of forming a plurality of 

Regarding claim 12, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations above and further discloses wherein the bistable liquid crystal (Zhao: 1061, Figs. 2-3) is a smectic liquid crystal (Kobayashi: liquid crystal in cell gap d, Fig. 1; page 5, para [0011]).

Regarding claim 13, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations above and further discloses wherein the display device can be switched to have the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the transmissive state or the scattering state (Zhao: Figs. 2-3; page 5, lines 171-182) but does not expressly disclose wherein the display device comprises a switching button.  However, the official notice taken in the prior office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a switching button can be used to switch between different display modes in a display device is being considered as admitted prior art.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the display device (Zhao: Fig. 9) of Zhao as modified by Du, Kobayashi, and Masazumi to have a switching button that is used to control the 

Regarding claim 21, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations above and further discloses wherein the peep-proof structure (Zhao: 905, Fig. 9) is a peep-proof sheet (Zhao: sheet of 905, Fig. 9).

Regarding claim 23, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations above and further discloses wherein the display panel (Zhao: 904, Fig. 9) is a passive light emitting display panel (Zhao: page 7, line 256), and the peep-proof sheet (Zhao: 905, Fig. 9) is disposed at a light incident side of the display panel (Zhao: 904, Fig. 9).

Regarding claim 24, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations above and further discloses wherein the peep-proof sheet (Zhao: 905, Fig. 9) is located between a backlight source (Zhao: 901, Fig. 9; page 7, line 256) used for the passive light emitting display panel (Zhao: 904, Fig. 9) and the passive light emitting display panel (Zhao: 904, Fig. 9).

Regarding claim 25, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations above and further discloses wherein the display panel (Zhao: 904, Fig. 9) is a passive light emitting display panel (Zhao: page 7, line 256) but does not expressly 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the peep-proof sheet (Zhao: 905, Fig. 9; 805, Fig. 8) of Zhao as modified by Du, Kobayashi, and Masazumi to be disposed at a light exit side of the display panel (Zhao: 904, Fig. 9; 804, Fig. 8) in order to obtain the benefits of an art recognized equivalent configuration of a display device that is able to switch between a privacy display state and a normal display state as taught by Zhao (Zhao: Figs. 8-9; page 5, lines 171-181).

Regarding claim 26, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations above and further discloses wherein the passive light emitting display panel (Zhao: 904, Fig. 9; 804, Fig. 8) is located between the peep-proof sheet (Zhao: 805, Fig. 9) and a backlight source (Zhao: 801, Fig. 9; page 7, lines 253-254) used for the passive light emitting display panel (Zhao: 904, Fig. 9; 804, Fig. 8).



Zhao as modified by Du, Kobayashi, and Masazumi does not expressly disclose that the peep-proof structure (Zhao: 905, Fig. 9) is a backlight source that is used for the passive light emitting display panel (Zhao: 904, Fig. 9) and emits collimated backlight, wherein a divergence angle of light emitted from the backlight source relative to parallel light is within 30 degrees, and a direction of the parallel light is perpendicular to a plane where the passive light emitting display panel (Zhao: 904, Fig. 9) is located.  However, Zhao discloses that the peep-proof structure (905, Fig. 9) is located between a backlight source (combination of: 901 and 902, Fig. 9; page 7, line 256; page 5, line 201) used for the passive light emitting display panel (904, Fig. 9) and wherein the backlight source (combination of: 901 and 902, Fig. 9) emits collimated backlight (parallel light in vertical direction, Fig. 9; page 7, line 256; page 6, lines 229-231), wherein a divergence angle of light (such as collimated light emitted in a vertical direction from the backlight source 901/902, Fig. 9) emitted from the backlight source (combination of: 901 and 902, Fig. 9) relative to parallel light is within 30 degrees (such as 0 degrees since the collimated backlight emitted in the vertical direction from the backlight source 901/902 emits light in a same direction as the parallel light from the backlight source in the vertical direction perpendicular to a horizontal plane where the passive light emitting display panel 904 is located, Fig. 9; page 7, line 256; page 5, lines 201-205; page 6, lines 229-231), and a direction of the parallel light (collimated backlight in the vertical direction from the backlight source 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the peep-proof structure (Zhao: 905, Fig. 9) of Zhao as modified by Du, Kobayashi, and Masazumi with the collimating backlight source (Zhao: combination of: 901 and 902, Fig. 9) to form a peep-proof structure collimating backlight source (Zhao: combination of: 901, 902, 905, Fig. 9) that emits collimated light (Zhao: collimated light in vertical direction, Fig. 9; page 7, line 256; page 6, lines 229-231) toward the passive light emitting display panel (Zhao: 904, Fig. 9), the collimated light is perpendicular to a plane (Zhao: since collimated light is in a vertical direction perpendicular to a horizontal plane where 904 is located, Fig. 9; page 6, lines 229-231) where the passive light emitting display panel (Zhao: 904, Fig. 9) is located, wherein a divergence angle of light (Zhao: such as collimated light emitted in the vertical direction from the backlight source 901/902, Fig. 9) emitted from the backlight source (Zhao: combination of: 901 and 902, Fig. 9) relative to parallel light is within 30 degrees (Zhao: such as 0 degrees since the collimated backlight from the backlight source 901/902 emits light in a same vertical direction as the parallel light in the vertical direction perpendicular to a horizontal plane where the passive light emitting display 

Regarding claim 29, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations of claim 23 above and further discloses wherein the passive light emitting display panel (Zhao: 904, Fig. 9) comprises a LCD display panel (page 4, lines 122-125).

Regarding claim 30, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations of claim 25 above and further discloses wherein the passive light emitting display panel (Zhao: 904, Fig. 9) comprises a LCD display panel (page 4, lines 122-125).

Regarding claim 31, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations of claim 14 above and further discloses wherein the peep-proof structure (Zhao: 905, Fig. 9) is a peep-proof sheet (Zhao: sheet of 905, Fig. 9).

Regarding claim 33, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations of claim 1 above and further discloses wherein the display panel (Zhao: 904, Fig. 9) is a passive light emitting display panel (Zhao: page 7, line 256), and the peep-proof sheet (Zhao: 905, Fig. 9) is disposed at a light incident side of the display panel (Zhao: 904, Fig. 9).

Regarding claim 34, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations of claim 1 above and further discloses wherein the peep-proof sheet (Zhao: 905, Fig. 9) is located between a backlight source (Zhao: 901, Fig. 9; page 7, line 256) used for the passive light emitting display panel (Zhao: 904, Fig. 9) and the passive light emitting display panel (Zhao: 904, Fig. 9).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423) in view of Du et al. (U.S. 2017/0116937), Kobayashi et al. (JP 2009-169048), and Masazumi et al. (U.S. 2001/0024188) as applied to claim 1 above and further in view of Schwartz et al. (U.S. 2014/0226093).

Regarding claim 14, Zhao as modified by Du, Kobayashi, and Masazumi discloses a control method for the display device (Zhao: Fig. 9; page 7, lines 251, 256; page 2, lines 70-75) according to claim 1 but does not expressly disclose that the method comprises: 

in a peep-proof display mode, controlling the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) to exhibit the scattering state.  However, Schwartz discloses a control method for a bistable liquid crystal cell (20, Fig. 2; page 1, para [0009]) for use in a display device (page 1, para [0001, 0003]), the method comprising: in a shared display mode (Share Mode, Fig. 2; page 2, para [0021]), controlling the bistable liquid crystal cell (20, Fig. 2) to exhibit the transmissive state (transmissive state of Shared Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]), and in a peep-proof display mode (Privacy Mode, Fig. 2; page 2, para [0021]), controlling the bistable liquid crystal cell (20, Fig. 2) to exhibit the scattering state (scattering state of Privacy Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]) in order to switch between a shared display mode and a peep-proof display mode (page 1, para [0003-0004]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the control method for the display device (Zhao: Fig. 9) of Zhao as modified by Du, Kobayashi, and Masazumi such that the method comprises: in a shared display mode (Schwartz: Share Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]), controlling the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3; Schwartz: 20, Fig. 2) to exhibit the transmissive state (Schwartz: Share Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]), and in a peep-proof display mode (Schwartz: Privacy Mode, Fig. 2; page 2, para [0021]; page 3, para [0037]), controlling the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3; Schwartz: 20, Fig. 2)) to exhibit the scattering state (Schwartz: Privacy Mode, Fig. 2; page 2, para 

Regarding claim 15, Zhao as modified by Du, Kobayashi, Masazumi, and Schwartz discloses a control method for a display device with all the limitations of claim 14 above but does not expressly disclose wherein in the shared display mode (Schwartz: Share Mode, Fig. 2), a switching button is operated to make the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the transmissive state (Schwartz: transmissive state of Share Mode, Fig. 2), and in the peep-proof display mode (Schwartz: Privacy Mode, Fig. 2), the switching button is operated to make the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) exhibit the scattering state (Schwartz: scattering state of Privacy Mode, Fig. 2).  However, the official notice taken in the previous office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a control method for a display device can comprise operating a switching button to switch between different display modes in a display device is being considered as admitted prior art.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the control method for the display device (Zhao: Fig. 9) of Zhao as modified by Du, Kobayashi, Masazumi, and Schwartz to have a switching button that is used to control the bistable liquid crystal cell (Zhao: 1061, Figs. 2-3) such that wherein in the shared display mode (Schwartz: Share Mode, Fig. 2), the switching .

Claims 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423) in view of Du et al. (U.S. 2017/0116937), Kobayashi et al. (JP 2009-169048), and Masazumi et al. (U.S. 2001/0024188) as applied to claim 21 above and further in view of Park (U.S. 2017/0038638).

Regarding claim 22, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations above and further discloses wherein the display panel (Zhao: 904, Fig. 9) is a passive light emitting display panel (Zhao: page 7, line 256), and the peep-proof sheet (Zhao: 905, Fig. 9) is disposed at a light incident side of the display panel (Zhao: 904, Fig. 9) but does not expressly disclose wherein the display panel (Zhao: 904, Fig. 9) is a self-luminous display panel, and the peep-proof sheet (Zhao: 905, Fig. 9) is disposed at a light exit side of the display panel (Zhao: 904, Fig. 9).  However, Park discloses a display device (Figs. 2A-
 
Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the self-luminous display panel of the OLED display panel (Park: 202, Fig. 2A; page 6, para [0075]) of Park as the display panel (Zhao: 904, Fig. 9) of Zhao as modified by Du, Kobayashi, and Masazumi in order to obtain the benefits of providing a self-luminous OLED display panel in the display device (Zhao: Fig. 9) of Zhao as modified by Du, Kobayashi, and Masazumi with high response speed and low power consumption as taught by Park (page 6, para [0078]).

Zhao as modified by Du, Kobayashi, Masazumi, and Park discloses a display device with all the limitations above but does not expressly disclose wherein the peep-proof sheet (Zhao: 905, Fig. 9) is disposed at a light exit side of the display panel (Zhao: 904, Fig. 9).  However, Zhao discloses an alternative embodiment of a display device (Fig. 8; page 7, lines 253-255) wherein a peep-proof sheet (805, Fig. 9; page 7, lines 254-255) is disposed at a light exit side of a display panel (804, Fig. 9; page 7, line 254) as an art recognized equivalent configuration for disposing a peep-proof sheet and a display panel in a display device.



Regarding claim 28, Zhao as modified by Du, Kobayashi, Masazumi, and Park discloses a display device with all the limitations of claim 22 above and further discloses wherein the self-luminous display panel (Zhao: 904, Fig. 9; 804, Fig. 8; Park: 202, Fig. 2A; page 6, para [0075]) comprises an OLED display panel (Park: page 6, para [0075]).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 106054423) in view of Du et al. (U.S. 2017/0116937), Kobayashi et al. (JP 2009-169048), and Masazumi et al. (U.S. 2001/0024188) as applied to claim 1 above and further in view of Park (U.S. 2017/0038638).

Regarding claim 32, Zhao as modified by Du, Kobayashi, and Masazumi discloses a display device with all the limitations above and further discloses wherein the display panel (Zhao: 904, Fig. 9) is a passive light emitting display panel (Zhao: page 7, line 256), and the peep-proof sheet (Zhao: 905, Fig. 9) is disposed at a light incident side of the display panel (Zhao: 904, Fig. 
 
Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the self-luminous display panel of the OLED display panel (Park: 202, Fig. 2A; page 6, para [0075]) of Park as the display panel (Zhao: 904, Fig. 9) of Zhao as modified by Du, Kobayashi, and Masazumi in order to obtain the benefits of providing a self-luminous OLED display panel in the display device (Zhao: Fig. 9) of Zhao as modified by Du, Kobayashi, and Masazumi with high response speed and low power consumption as taught by Park (page 6, para [0078]).

Zhao as modified by Du, Kobayashi, Masazumi, and Park discloses a display device with all the limitations above but does not expressly disclose wherein the peep-proof sheet (Zhao: 905, Fig. 9) is disposed at a light exit side of the display panel (Zhao: 904, Fig. 9).  However, Zhao discloses an alternative embodiment of a display device (Fig. 8; page 7, lines 253-255) wherein a peep-proof sheet (805, Fig. 9; page 7, lines 254-255) is disposed at a light exit side of a display 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the peep-proof sheet (Zhao: 905, Fig. 9; 805, Fig. 8) of Zhao as modified by Du, Kobayashi, Masazumi, and Park to be disposed at a light exit side of the self-luminous OLED display panel (Zhao: 904, Fig. 9; 804, Fig. 8; Park: 202, Fig. 2A; page 6, para [0075]) in order to obtain the benefits of an art recognized equivalent configuration of a display device that is able to switch between a privacy display state and a normal display state as taught by Zhao (Figs. 8-9; page 5, lines 171-181).

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive.

Regarding claim 1, Examiner notes that the previously cited prior art references of Zhao et al. (CN 106054423), Du et al. (U.S. 2017/0116937), and Kobayashi et al. (JP 2009-169048) in view of the newly cited prior art reference of Masazumi et al. (U.S. 2001/0024188) discloses all the recited limitations as presented in the new grounds of rejection above.  In particular, Masazumi discloses a display device (100, Fig. 1; page 3, para [0066]) comprising a driving IC (131, Fig. 4; page 3, para [0065]) having a voltage circuit integrated in the driving IC to control a magnitude of a voltage applied to the bistable liquid crystal (Fig. 1; page 6, para [0097]; page 8, para .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871